Citation Nr: 0626250	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  05-04 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The veteran served on active duty from July 1964 to June 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in March 2004 and April 
2004 by the Reno, Nevada, Regional Office of the Department 
of Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for PTSD.  In February 
2005, the claims folder was transferred at the veteran's 
request to the custody of the Columbia, South Carolina, VA 
Regional Office (RO), which is now the agency of original 
jurisdiction. 

For the reasons that will be discussed below, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant and his 
representative if further action is required.


REMAND

The claims file shows that the veteran was originally 
scheduled for a videoconference hearing in June 2006 between 
the RO and the VA Central Office in Washington, D.C., 
pursuant to his request to present oral testimony in support 
of his claim before a Veterans Law Judge.  

Although the veteran designated the American Legion to be his 
representative in this claim, there was some confusion 
regarding his representation which resulted in the American 
Legion officer at the RO being unable to review the veteran's 
claims file prior to his scheduled hearing.  While the 
veteran appeared for the hearing, his representative was 
unprepared to handle the claim through no fault of the 
appellant.  In a letter dated in June 2006, the veteran 
requested that his hearing be postponed and rescheduled so as 
to allow time for both he and his representative to review 
his claims file.  The undersigned Veteran's Law Judge has 
determined that good cause to reschedule the hearing was 
shown, in light of the foregoing circumstances.  This case is 
therefore remanded to the RO to rectify the aforementioned 
situation and to reschedule the veteran for another 
videoconference hearing before the Board.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The case is therefore remanded to the RO for the following 
actions:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO is to secure VA Form 21-22 
(Appointment of Veterans Service 
Organization as Claimant's 
Representative) from the American Legion 
and associate the form with the claims 
folder.

3.  Pursuant to the veteran's request, 
the RO must place the veteran's name on 
the docket for a video conference hearing 
before a Veterans' Law Judge at the RO, 
according to the date of his request to 
be rescheduled for such a hearing.  The 
veteran and his representative should be 
afforded the opportunity to review his 
claims folder before the date of the 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

